In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Greenbaum, J.), entered September 5, 1991, which, upon a fact-finding order dated July 19, 1991, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree and criminal possession of stolen property in the fifth degree, adjudged her to be a juvenile delinquent, and placed her on probation for a period of one year. The appeal brings up for review the fact-finding order dated July 19, 1991.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The record supports the Family Court’s determination that the appellant committed acts constituting robbery in the second degree and criminal possession of stolen property in the fifth degree. The testimony established that the appellant, after asking about, and touching, the complainant’s bag, followed the complainant into a pizza store. The appellant hit the complainant and a fight between them ensued. While they were fighting, the appellant’s companions surrounded them, *590preventing the complainant’s escape. During the fight, one of the appellant’s companions took the complainant’s bag. When another one of the appellant’s companions said, "You got the bag”, the companions left the store. An employee of the store broke up the fight and the appellant left the store. These facts sufficiently establish the appellant’s liability under Penal Law § 20.00 for the crimes charged (see Matter of Juan J., 81 NY2d 739; Matter of Emerson, 189 AD2d 712; Matter of Nikkia C., 187 AD2d 581).
We have considered the appellant’s remaining contention and find it to be without merit. Rosenblatt, J. P., Miller, Santucci and Joy, JJ., concur.